Case 1:18-cr-00681-WFK Document 209 Filed 09/24/19 Page 1 of 1 PageID #: 6502




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            -X
UNITED STATES,
                                                     ORDER
                                                     18-CR-681


JEAN BOUSTANI,

                      Defendant.
                                             -X


WILLIAM F. KUNTZ,II, United States District Judge:

       In light ofthe holidays, the Court hereby adjourns the trial in this action to commence at

9:30 A.M. on Tuesday, October 15,2019 in Courtroom 6H North before the Honorable William F.

Kuntz, II. Time is being excluded in the interests ofjustice from October 7, 2019 to October 15,

2019. See 18 U.S.C. § 3161(h)(7)(A).



                                                     SO ORDERED.




                                                               s/WFK
                                                     HON. WILLIAM
                                                     UNITED STATES DISTRICT JUDGE

 Dated: September 24,2019
        Brooklyn,New York
